DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jisun Choi (Registration No. 77,521) on 02/11/2022.

The application, specifically in the claim, has been amended as follows:

1. (Currently Amended) A touch display panel, including a base substrate, a plurality of first touch electrodes, a plurality of second touch electrodes, a plurality of first leads, a plurality of second leads, a plurality of first data lines and a plurality of second data lines located above the base substrate, wherein each of the first leads is connected to one of the first touch electrodes, each of the second leads is connected to one of the second touch electrodes, the base substrate includes a display region and a non-display region, wherein the touch display panel further includes: a plurality of first touch test switches, a plurality of second touch test switches, a first test signal line, a second test signal line, one or two test control gate lines, a plurality of first data test switches, and a plurality of second data test switches located in the non-display region; 

the first touch test switches for controlling the first leads and the first data test switches for controlling the first data lines are not simultaneously turned on, the second touch test switches for controlling the second leads and the second data test switches for controlling the second data lines are not simultaneously turned on;
 wherein the touch display panel includes two test control gate lines, the two test control gate lines include a first test control gate line and a second test control gate line; 
a first terminal of the first touch test switch is electrically connected to the first lead, a second terminal of the first touch test switch is electrically connected to the first test signal line, and a control terminal of the first touch test switch is electrically connected to the first test control gate line; 
a first terminal of the second touch test switch is electrically connected to the 2 4844-2383-9142.1Atty. Dkt. No. BOE0155PA/127328-155 (IEE190432PUS) second lead, a second terminal of the second touch test switch is electrically connected to the second test signal line, and a control terminal of the second touch test switch is electrically connected to the first test control gate line; 
a first terminal of the first data test switch is electrically connected to the first data line, a second terminal of the first data test switch is electrically connected to the first test signal line, and a control terminal of the first data test switch is electrically connected to the second test control gate line; 
a first terminal of the second data test switch is electrically connected to the second data line, a second terminal of the second data test switch is electrically connected to the second test signal line, and a control terminal of the second data test switch is electrically connected to the second test control gate line; and 
.

Reasons for allowance
3.	Claims 1 and 4-13 are allowed.
The following is an examiner’s statement for reasons for allowance, after through updated search and consideration:
The following is an examiner’s statement of reasons for allowance, after the thorough updated search and consideration: The amendment incorporated previously objected dependent claim into the independent forms and similar reasons for allowance are applied as indicated previously for the objected claims mailed in office action on 11/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693